DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 7/5/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
 	A) Regarding to the drawings, applicant has submitted a set of eight replacement sheets contained figures 1-8;
B) Regarding to the specification, applicant has made changes to paragraphs [0006], [0031], [0033]-[0034] and [0036]-[0042]; and
C) Regarding to the claims, applicant has amended claims 1, 3, 5, 7,9, 12, 14, 16 and 18, and canceled claims 2, 4, 6, 11, 13 and 15. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3, 5, 7-10, 12, 14 and 16-18 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 7/5/2022, see Note below, and applicant's arguments provided in the mentioned amendment, pages 14-19, have been fully considered and are sufficient to overcome all objections and rejections as set forth in the office action mailed to applicant on 4/8/2022.
Note
The amendments to the claims raise some problems of 35 USC 112 as provided below.
a) In claim 1: the following problems are found:
a1) the use of claimed language regarding to the mask, see the claim on lines 25-26, is not consistent. The terms “annular mask” on line 26 is changed to --annular, checkerboard patterned mask-- via an examiner’s amendment provided in the present office action.
a2) the feature thereof “both patterned masks rotated such that apertures alternate masking in both the scatter path and illumination path” makes the claim indefinite because the claim does not recites that the another annular, checkerboard patterned mask has sub-apertures. The claim is amended by adding --having sub-apertures” after “mask” on line 28 and changing “apertures alternate masking” on line 31 to --sub-apertures alternately masking-- via an examiner’s amendment provided in the present office action.
b) In claim 10: the terms “annular mask” on line 2 is changed to --annular, checkerboard patterned mask-- via an examiner’s amendment provided in the present office action.
Drawings
4.	The eight replacement sheets contained figures 1-8 were received by the Office on 7/5/2022. As a result of the changes to the drawings, the application now contains a total of  eight sheets of figures 1-8 which comprises eight replacement sheets of figures 1-8 as filed on 7/5/2022 and no any sheet as originally filed on 6/15/2020.  The mentioned eight sheets of figures 1-8 are now approved by the examiner.
Specification
5.         The lengthy specification which was amended by the amendment of 7/5/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
In the claims:
A) In claim 1:
A1) on line 26, changed “annular mask”  to --annular, checkerboard patterned mask--;
A2) on line 28, changed “mask” to --mask having sub-apertures--; and
A3) on line 31: changed “apertures alternate masking” to --sub-apertures alternately masking--.
B) In claim 10:
on line 2, changed “annular mask”  to --annular, checkerboard patterned mask--.


Allowable Subject Matter
8.	Claims 1, 3, 5, 7-10, 12, 14 and 16-18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
a) The system for quantitative phase imaging having a light source, an imager, an arrangement of optical elements including a beamsplitter for splitting light from a sample to scattering path and illumination path and recombined light from the mentioned path to the imager, an actuating broadband mirror in the illumination path, an annular checkerboard mask having sub-apertures positioned between the light source and the sample, an another annular checkerboard mask having sub-apertures positioned between the actuating broadband mirror and the beam splitter, and an attenuator in the illumination path as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 3,658,405 and the US Publication No. 2013/0286400 by the limitations related to the rotation of both annular checkerboard patterns masks having sub-apertures as recited in the features thereof “both patterned masks …the illumination path” (claim 1 on lines 30-32). Such features in a system having mentioned optical elements is not disclosed in the prior art.
b) The quantitative phase imaging method as recited in present independent claim 12 is allowable with respect to the prior art, in particular, the US Patent No. 3,658,405 and the US Publication No. 2013/0286400 by the limitations related to the steps of rotating a set of marks as recited in the features thereof “by rotating … the scatter path” (claim 12 on lines 18-23) wherein the step as claimed is one of the steps of the method as recited in the feature thereof “illuminating a sample …and illumination path” (claim 12, lines 3-15). Such features in a quantitative phase imaging method are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872